DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-7, and 9-10 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, Qi CN101697499A (hereinafter Qi; provided machine translation relied upon for parenthetical citations) is considered to be the closest prior art reference of record. Qi teaches a remote optical fiber dispersion compensation device (Fig. 1; Par. 2), characterized in comprising: a remote optical fiber dispersion power equalization 
Kai et al. US 2017/0272161 A1 (hereinafter Kai) teaches a remote optical fiber dispersion compensation device (Abst.) comprising a distance measurement module, which is used for measuring remote distances to each of wavelength channels in remote access optical fibers (distance calculation circuit, Claim 3; Par. 43-44; Par. 55), wherein dispersion compensation is performed according to the measured remote distances of each of the wavelength channels (configured to set the dispersion compensation amount based on the transmission distance obtained by the calculation circuit, Claim 3; Par. 43-44; Par. 55), because wavelength dispersion amount varies depending on the distance even among transmission lines using the same fiber. Accordingly, in optical transmission systems, the wavelength dispersion amount, which varies depending on the transmission path and the type of a transmission line, has to be estimated for each system and the wavelength dispersion has to be compensated for (Par. 5).
COSTANTINI US 2016/0028503 A1 (hereinafter COSTANTINI) teaches that optical nodes typically perform optical signal power leveling using a channel monitoring module, which is used for monitoring spectral powers of each of wavelength channels of transmission service 
However, none of Qi, Kai, or COSTANTINI teaches wherein the remote optical fiber dispersion power equalization module comprises a wavelength selection switch and N dispersion compensation optical fibers preset with different lengths; each of the wavelength channels for the transmission service signals is divided into N groups according to the remote distance of each of the wavelength channels in the remote access optical fibers to determine corresponding dispersion compensation quantity of the transmission service signals in each group of the wavelength channels in the N groups of wavelength channels; the wavelength selection switch inputs transmission service signals in each group of the wavelength channels in the N groups of wavelength channels correspondingly and respectively into the N dispersion compensation optical fibers preset with different lengths to perform dispersion compensation for transmission service signals according to corresponding dispersion compensation quantity of each group of the wavelength channels; wherein N is an integer greater than 1. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Qi, Kai, or COSTANTINI to include such features in view of any of the cited prior art references of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.